UNITED STATES DISTRICT COURT                                         USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC#:
                                                                                            l
                                                                     DATE FILED: 1I / l S l 1
 MARCELINO CASTRO,

                              Plaintiff,

                         V.                                      No. 16-CV-8147 (RA)

 CITY OF NEW YORK; JANET SMITH;                                          ORDER
 LEISHA ORTIZ; OCTAVIAN DUGGINS &
 TRISHANN MOWAT,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        On October 3, 2019, Defendants filed a motion for summary judgment. Plaintiffs response

to Defendants' motion was due by October 24, 2019. The Court has not received a response from

Plaintiff. No later than December 6, 2019, Plaintiff shall file either a response to Defendants'

motion or a letter indicating that he does not intend to file a response. If Plaintiff informs the Court

that he intends to pursue this action but chooses not to oppose Defendants' motion, then the Court

will deem the motion fully briefed and take it under submission. See Jackson v. Fed. Exp., 766

F.3d 189, 194 (2d Cir. 2014). If, however, Plaintiff does not respond to this Order, either by

responding to the motion for summary judgment or by submitting a letter indicating that he does

not intend to do so, then the Court may dismiss this action for failure to prosecute pursuant to

Federal Rule of Civil Procedure 4l(b).

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

 Dated:          November 15, 2019
                 New York, New York
                                                       Ronnie Abrams
                                                       United States District Judge
